Citation Nr: 0434126	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  00-22 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's substantive appeal was timely filed on 
the issue of entitlement to a compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This case was previously before the Board 
in June 2001.  In June 2001 the Board determined that the 
veteran had failed to file a timely substantive appeal with 
regard to this claim for a compensable evaluation for service 
connected bilateral hearing loss.  The Board remanded this 
case to the RO and instructed the RO to inform the veteran of 
his right to submit evidence, argument and/or comment with 
regard to the question of timeliness of the veteran's 
substantive appeal in his claim.  In March 2003 the RO 
complied with the Board's instructions and sent him a notice 
letter regarding his rights.  Both the veteran and his 
representative have failed to submit any additional evidence 
regarding the timeliness of his claim.  In July 2004 the RO 
issued a supplemental statement of the case.


FINDINGS OF FACT

1. The RO notified the veteran in a letter dated July 9, 
1999, that it had denied his claim for a compensable 
evaluation for bilateral hearing loss.

2. The veteran submitted a notice of disagreement, dated 
February 8, 2000, and a statement of the case was issued on 
March 23, 2000.

3. The veteran submitted a VA Form 1-9 substantive appeal, 
dated November 8, 2000 which was more than 60 days after the 
date the statement of the case was issued and more than one 
year from the date the veteran was notified about the denial 
of his claim.

4. A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

5. In a March 2003 letter, the RO notified the veteran and 
his representative that they could request a hearing and/or 
submit additional evidence or argument showing that a 
substantive appeal was filed on time; neither the veteran nor 
his representative replied.


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the July 1999 rating decision which denied a 
compensable evaluation for bilateral hearing loss, and good 
cause has not been shown to support the grant of an extension 
of the time limit for filing the present appeal.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 
20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a compensable 
evaluation for his service-connected bilateral hearing loss.  
For the reasons set forth below, the Board finds that it is 
without jurisdiction to consider this claim; hence, the 
appeal is dismissed.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2004).

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a letter from the RO dated July 9, 1999, 
notified the veteran that his claim for a compensable 
evaluation for bilateral hearing loss had been denied in a 
July 1999 rating decision.  The veteran submitted a notice of 
disagreement, dated February 8, 2000, and a statement of the 
case was issued on March 23, 2000.  In a cover letter 
accompanying the SOC, the RO stated:

If you decide to continue your appeal, you will need to 
file a formal 
appeal.  You can do that by completing and filing the 
enclosed VA 
Form 9, Appeal to Board of Veteran' Appeals.  Please 
read the
 instructions that come with the VA Form 9 very 
carefully.  They 
tell you what you need to do, and how much time you have 
to do 
it, if you want to continue your appeal.  They also tell 
you how to get assistance, about your hearing rights, 
and about a number of other 
important things.

The veteran submitted a VA Form 1-9 substantive appeal, dated 
November 8, 2000.  However, this document was received well 
after the time limit for filing a substantive appeal, which, 
in this case, was July 9, 2000, one year after the veteran 
was notified that the RO had denied his claim.

As a result, the RO notified the veteran in a March 2003 
letter that his substantive appeal was untimely.  The RO 
notified the veteran and his representative that they could 
request a hearing or submit evidence and argument concerning 
the timeliness of his substantive appeal.  To date, however, 
neither the veteran nor his representative have replied to 
that letter.

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that a timely request for an 
extension of the time limit for filing his substantive appeal 
was made by the veteran.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.


ORDER

The veteran's substantive appeal on the issue of entitlement 
to a compensable evaluation for bilateral hearing loss was  
not timely filed; the appeal is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



